Citation Nr: 1711297	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-45 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right elbow disability, to include degenerative joint disease or tendonitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to September 2005.  This active duty period included service in Iraq from January 2004 to January 2005.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Throughout the appellate period, the Board has characterized the Veteran's right elbow disability as either degenerative joint disease, tendonitis, or both.  Though VA medical professionals have disagreed over the Veteran's appropriate disability, the evidentiary record contains both diagnoses for the Veteran.  As such, the Board recharacterizes the Veteran's claim as a right elbow disability, to include degenerative joint disease or tendonitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A March 2011 rating decision reflects that the Veteran withdrew the claim of entitlement to a total disability rating based on individual employability (TDIU) relating to his service-connected PTSD.  However, almost six years later, the Veteran filed an application for a TDIU (VA Form 21-8940) with the Agency of Original Jurisdiction (AOJ) in February 2017.  As an increased rating claim for PTSD is not currently before the Board and the AOJ has not considered or adjudicated the TDIU claim in the first instance, the Board refers the claim to the AOJ.  38 C.F.R. § 19.9(b) (2016). 

In January 2016, the Board remanded the Veteran's right elbow disability claim to the AOJ for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a right elbow disability, to include degenerative joint disease or tendonitis, which began during active duty or is related to an incident in service.


CONCLUSION OF LAW

The criteria for service connection for a right elbow disability, to include degenerative joint disease or tendonitis, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  
See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

As discussed above, not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the Veteran does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity of symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Because the Veteran has been diagnosed as having degenerative joint disease of the right elbow as will be explained below, and arthritis is defined as a chronic disease listed in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do apply and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Id. 708 F.3d at 1338-39.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  Over the past eleven years, VA examinations conducted in January 2006, December 2011, August 2014, July 2015, and February 2016 have spurred discord amongst several examiners on whether the Veteran has a current right elbow disability.  In 2016, the Board recognized this disagreement centered on whether an October 2008 x-ray showed degenerative joint disease in the Veteran's right elbow.  See January 2016 Board remand.  After the Board remanded this case to answer the current disability question, a VA doctor opined that the October 2008 x-ray showed degenerative joint disease and diagnosed arthritis in the Veteran.  See February 2016 VA examination.  As such, the Veteran has a present disability for VA purposes.  

Likewise, the second element under Shedden is met.  The Veteran's DD Form 214, service documentation, and lay statements strongly suggest that some of Veteran's active service constitutes combat.  Specifically, amongst other service awards, the Veteran earned a Bronze Star.  See September 2005 DD Form 214.  An April 1991 service treatment record list the Veteran's Military Occupational Specialty (MOS) code as "62H- asphalt and concrete equipment manager."  As he neared retirement, his MOS code was "21N4X 2S construction equipment supervisor;" thus, he managed soldiers maintaining and implementing the use of heavy construction equipment and materials, building roads and buildings, and transporting heavy equipment and materials in a war zone.  See September 2006 VA examination; September 2005 DD Form 214.  While dismounting his vehicle in Iraq to stop an improvised explosive device (IED), the Veteran claims he hit his left elbow on a Humvee then further injured both elbows as he went to the ground.  See May 2011 Board hearing transcript.  The Veteran also stated that he would be in the prone position hours at a time and would repeatedly get into that position through his 20 year military career.  See Id.   

Thus, the Veteran's combat participation is established, and the relaxed standard of proof pertaining to service incurrence for combat-related claims applies.  See 38 U.S.C.A. § 1154(b) (West 2014).  Specifically, if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389, 393-94 (Fed. Cir. 1996).  The Board notes and reiterates that VA in fact conceded combat participation in a February 2008 rating decision granting service connection for PTSD.  Further, the evidentiary record does not provide sufficient evidence to rebut the presumption; thus, the in-service incurrence element of service connection is met in this case with respect to the Veteran's right elbow disability.  

As such, the crux of this case hinges on whether there is an etiological relationship between the Veteran's right elbow disability and his military service.  As discussed above, the Veteran's claim for service connection for right elbow degenerative joint disease may be established with evidence of a continuity of symptomatology after service.  Importantly, the Veteran noted pain in both elbows "always pain after physical activity, pain with lifting weight" in his June 2005 separation examination.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(b) (2016).   Though his service treatment records are otherwise silent as to a right elbow disability, he testified that he "always dealt with elbow issues while in the military . . . culture around the military is you don't go to sick call . . . so that culture is kind of engrained in you as a leader, especially as a senior NCO."  See May 2011 Board hearing transcript.  He self-medicated with Tylenol or Icy Hot for 20 years of his service and did not "think there was something major going on with [his] elbows until he returned from Iraq."  Id.  Further, he entered the military at 19 years old and filed for service connection about a month after his discharge 20 years later.  See November 2005 Form 21-526. 

Since the Veteran filed his claim in November 2005, several VA examiners found degenerative joint disease in his right elbow in 2008.  See February 2016 VA examination; December 2011 VA examination.  Though the January 2006 VA examiner diagnosed bilateral elbow overuse tendonitis in the Veteran, the examiner did not order x-rays for either elbow and did not provide an explanation why.  

Nevertheless, the evidentiary record reflects that the Veteran complained of symptoms consistent with right elbow degenerative joint disease at numerous points between January 2006 and February 2016.  See, e.g., February 2016 VA examination.  Specifically, he exhibited severe right elbow pain at his December 2011, July 2015, and August 2014 VA examinations.  As discussed above, he also relayed his painful symptoms first hand via a February 2009 statement and his May 2011 Board hearing transcript.  Further, the Veteran complained of a sore right elbow after lifting heavy objects in his January 2006 VA examination.  In a June 2010 VA treatment record, the health professional stated that the Veteran had experienced pain in the right elbow for 5 years after an incident where the Veteran landed on both elbows in the prone position as discussed above.  As such, the evidentiary record shows the Veteran complained of such right elbow pain consistently from when he filed his claim to the present.  

While the evidentiary record shows the Veteran's right elbow degenerative joint disease stemmed from his active duty, VA examiners in February 2016, July 2015, and August 2014 provided negative nexus opinions.  However, the examiners did not consider or address the Veteran's lay testimony concerning his 20 years in the prone position or landing on two elbows to stop an IED in Iraq.  See, e.g., January 2016 Board remand.  Also, in his November 2005 Form 21-526, the Veteran sought service connection for a left elbow disability; almost seven years later, VA service-connected his left elbow for degenerative joint disease.  See August 2012 rating decision.             

Therefore, although there is no positive opinion of record, the Board has conceded injury or disease during combat service in Iraq and the Veteran has a currently diagnosed right elbow disability for VA benefit purposes.  Finally, there is competent and credible testimony indicating ongoing right elbow problems since service. As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for right elbow disability, to include degenerative joint disease or tendonitis, is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. § 3.102.  


ORDER

Service connection for a right elbow disability, to include degenerative joint disease or tendonitis, is granted.  



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


